Citation Nr: 0418501	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  96-51 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include arthritis.

2.  Entitlement to an increased rating for left wrist 
fracture residuals, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active honorable service from November 1976 
to November 1980, and from October 1984 to October 1990; his 
service from October 1990 to January 1995 was under other 
than honorable conditions.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 1996 rating action that 
denied service connection for a right knee disability, and a 
compensable rating for left wrist fracture residuals.  A 
Notice of Disagreement (NOD) was received in May 1996, and a 
Statement of the Case (SOC) was issued in June 1996.  A 
Substantive Appeal was received in July 1996.  In April 1997, 
the veteran testified at a hearing before a hearing officer 
at the RO; a transcript of the hearing is of record.  A 
Supplemental SOC (SSOC) was issued in September 1997.  By 
hearing officer's decision of October 1997, a 10 percent 
rating was granted for left wrist fracture residuals; the 
matter of a rating in excess of        10 percent remains for 
appellate consideration.

This appeal also originally arose from a June 1999 rating 
action that denied service connection for bilateral knee 
arthritis and for cardiovascular disease, to include 
hypertension, and also denied a compensable rating for 
bilateral hearing loss.  A NOD was received in July 1999, and 
a SOC was issued in January 2000.  A Substantive Appeal was 
received in March 2000, wherein the veteran requested a Board 
hearing at the RO.  By rating action of May 2003, the RO 
granted service connection for a cardiovascular disease, 
hypertension; this constitutes a full grant of the benefit 
sought on appeal with respect to that issue.  A SSOC was also 
issued in May 2003.  

By letter of October 2003, the RO notified the veteran and 
his attorney of a Board videoconference hearing that had been 
scheduled for him at the RO for a date in November.  Later in 
October 2003, the veteran cancelled the videoconference 
hearing, and instead requested an in-person hearing before a 
Board Veterans Law Judge at the RO (Travel Board hearing).  
In December 2003, the Board remanded this case to the RO to 
schedule a Travel Board hearing for the veteran.  By letter 
of early March 2004, the RO notified the veteran and his 
attorney of a Travel Board hearing that had been scheduled 
for him at the RO for a date in April.  In a written 
statement of mid-March 2004, the veteran cancelled the Travel 
Board hearing, and stated that he no longer wanted a Board 
hearing.  

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not contain 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims for higher ratings for left wrist fracture 
residuals and for bilateral hearing loss, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also request that the veteran provide all evidence in 
his possession.  After providing the required notice, the RO 
should obtain any additional evidence for which he provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  The RO should specifically request that the veteran 
identify the name and address of, and the dates of treatment 
by, the family physician that he stated in January 2002 has 
been treating and evaluating him for hearing loss. 

The VCAA also requires VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

The RO should specifically obtain outstanding VA treatment 
records.  The record indicates continuing treatment of the 
veteran for the disabilities at issue at the Philadelphia, 
Pennsylvania VA Medical Center (VAMC).  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding pertinent VA records from the 
Philadelphia VAMC from January 2003 to the present time, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities.

The Board also finds that orthopedic examination of the 
veteran's knees and left wrist is warranted.  The service 
medical records document the veteran's knee complaints, and a 
February 2001 VA X-rays verify bilateral knee osteoarthritis 
with chondrocalcinosis, establishing current knee disability.  
However, the veteran has not been comprehensively examined by 
the VA and there is no opinion as to the question of medical 
nexus between current disability and military service.  The 
Board also finds that the current record does not contain 
sufficient clinical findings to fully and fairly evaluate the 
claim for a higher rating for left wrist fracture residuals.  
Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination to obtain information needed to 
adjudicate both the knee and left wrist claims.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.    

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should obtain from the 
Philadelphia VAMC to furnish copies of 
all records of treatment and evaluation 
of the veteran for knee, left wrist, and 
hearing loss disabilities from January 
2003 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should furnish to the veteran 
and his attorney a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims for 
higher ratings for left wrist fracture 
residuals and bilateral hearing loss on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims 
(along with that requested, but not yet 
received), and specific notice as to the 
type of evidence necessary to 
substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for his service-
connected left wrist and hearing loss 
disabilities that are not currently of 
record.  The RO should specifically 
request that the veteran identify the 
name and address of, and the dates of 
treatment by, the family physician who 
has been treating and evaluating him for 
hearing loss.  

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  

4.  If any records sought are not 
obtained, the RO should notify the 
appellant and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of both knees and the left 
wrist.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies (to include X-rays and 
range of motion testing of the left 
wrist, expressed in degrees, with 
standard ranges provided for comparison 
purposes) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.    

As regards the left wrist, the examiner 
should render specific findings as to 
whether, during examination, there is (a) 
any ankylosis, and if so, whether it is 
favorable, in 20 to 30 degrees 
dorsiflexion; in any other position 
except favorable; or unfavorable, in any 
degree of palmar flexion, or with ulnar 
or radial deviation; or (b) objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the doctor should indicate the 
point at which pain begins.  He should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the left wrist due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, he should 
express such functional loss in terms of 
additional degrees of limited motion.

With respect to each diagnosed knee 
disability, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is the result of disease or 
injury incurred in or aggravated by the 
veteran's military service.   

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy of any notice of the date and time 
of the examination sent to him by the VA 
medical facility at which it was to have 
been conducted. 

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655 as 
appropriate.    
 
10.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at             38 
U.S.C. §§ 5109B, 7112).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


